EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3of our report dated February 25, 2010 relating to the financial statements, financial statement schedules, and the effectiveness of internal control over financial reporting, which appears in Cleco Corporation's Annual Report on Form 10-K for the year ended December 31, 2009.We also consent to the referenceto us under the heading“Experts”in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP New Orleans, LA November 30, 2010
